Citation Nr: 0711967	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  02-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

When this claim was most recently before the Board in 
September 2006, it was remanded to satisfy a hearing request.  
The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of this hearing is associated with the claims 
folders.  The case has now been returned to the Board for 
further appellate consideration.   

In March 2007, the Board received additional evidence from 
the veteran, through his representative, unaccompanied by a 
waiver of the veteran's right to have this evidence initially 
considered by the RO.  In light of the favorable decision 
rendered herein, a remand is not required.


FINDING OF FACT

The veteran has PTSD as a result of combat stressors during 
his service in Vietnam.


CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for service 
connection of PTSD.  Therefore, no further development with 
respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005) or 38 C.F.R. 
§ 3.159 (2006).  In addition, the Board observes that the 
veteran was provided with the requisite notice with respect 
to the disability-rating and effective-date elements of his 
claim in a June 2006 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

I.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

II.  Factual Background

The veteran's DD Form 214 reflects that he received the 
Vietnam Campaign Medal, Purple Heart, two Bronze Star Medals, 
and the Combat Infantryman Badge.  He served in the Republic 
of Vietnam from July 1969 to July 1970.  

Private treatment records from Claysville Family Practice 
dated from September to October 2001, show that the veteran 
received treatment for anxiety.

In a February 2002 letter, Dr. J.Z. reported that the veteran 
was being treated by him for anxiety and anger.  

An April 2002 VA examination report shows that based on a 
review of the claims files, the current examination, and an 
interview of the veteran, the examiner (Dr. T.E.) provided 
diagnoses of dysthymic disorder secondary to situational 
stress and intermittent explosive disorder, existing prior to 
childhood and unrelated to military service on Axis I.  The 
examiner maintained that the veteran did not meet the 
diagnostic criteria for the diagnosis of PTSD in terms of 
symptoms presentation.  

A January 2003 VA examination report shows that based on a 
review of the claims files, the current examination, and an 
interview of the veteran, the examiner (Dr. L.E.) provided 
diagnoses of intermittent explosive disorder and major 
depression, single episode on Axis I.  The examiner 
maintained that while treatment records note a diagnosis of 
PTSD, a review of the progress notes and symptom presentation 
at the current examination did not support a diagnosis of 
PTSD.  The examiner reasoned that the level of re-
experiencing reported by the veteran did not reach the 
intensity and frequency found among individuals with PTSD, 
and he did not report persistent avoidance of stimuli 
associated with the trauma and numbing.  Also, the examiner 
noted that the veteran's sleep difficulties prior to the 
initiation of medication could just as likely be due to 
depression, rather than to PTSD.  Therefore, the examiner 
concluded that the DSM-IV criteria for PTSD were not 
currently present.  

Records from the Social Security Administration (SSA) include 
a Psychiatric Review Technique dated in October 2003, in 
which Dr. E.J. reported that the medical evidence showed that 
the veteran had PTSD.  

A January 2005 VA examination report shows that based on a 
review of the claims files, the current examination, and an 
interview of the veteran, the examiner (Dr. R.K.) provided no 
diagnosis on Axis I.  The examiner maintained that while the 
veteran continued to report some persistent re-experiencing 
in the form of recurrent thoughts of his experiences in 
Vietnam, these appeared to be more ruminative than intrusive, 
with no indication that the re-experiencing was associated 
with intense psychological distress as was necessary to meet 
criterion B of DSM-IV for PTSD.  The examiner indicated that 
the veteran was not endorsing significant avoidant or numbing 
of general responsiveness.  The examiner therefore concluded 
that the veteran did not meet the diagnostic criteria for 
PTSD, and in addition, his residual symptomatology was not 
significant enough to warrant an Axis I diagnosis.  

VA treatment records dated from October 2001 to July 2004 
show that the veteran was initially seen in the outpatient 
clinic in July 2002, at which time Dr. H.B. provided a 
provisional diagnosis of intermittent explosive disorder and 
PTSD to be ruled out.  Thereafter, treatment records show 
that the veteran was diagnosed with PTSD by Dr. N.S., Dr. 
O.S., and Dr. B.F., and he underwent therapy sessions.  The 
veteran also attended therapy sessions with A.D., a certified 
registered nurse practitioner (CRNP).  

In a letter received by the Board in March 2007, A.D., CRNP 
and Dr. B.F. reported that the veteran continued to be 
treated for PTSD as he continued to endorse symptoms of PTSD.  
They maintained that he was isolative, and avoidant of 
people, places, and activities that could precipitate 
memories of Vietnam.  They indicated that he was unable to 
tolerate group therapy due to his inability to be around 
other Vietnam combat veterans and that he experienced 
intrusive memories of specific traumatic events with the 
accompanying emotional responses of anxiety, panic, and fear.  
They maintained that the current Axis I diagnosis was severe 
chronic PTSD.  

III.  Analysis

The veteran's DD Form 214 shows that he engaged in combat 
with the enemy in Vietnam.  His reported stressors of having 
participated in extensive combat in Vietnam and having been 
exposed to a lot of death, to include friends, during that 
time, are related to that combat.  

As for whether the veteran has PTSD as a result of the combat 
stressors, the above evidence shows that there are 
conflicting medical opinions of record on that matter.  The 
Board must therefore weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  While the VA examiners maintain that the 
level of re-experiencing reported by the veteran did not 
reach the intensity found among individuals with PTSD and 
that the veteran was not endorsing significant avoidant or 
numbing of general responsiveness, the veteran's treating 
physicians believe he does endorse symptoms of re-
experiencing and avoidant behavior to a degree as to meet the 
diagnostic criteria for PTSD.  The VA examiners and his 
treating physicians have a level of familiarity with the 
veteran's case, the former having reviewed the claims files 
and conducted interviews, and the latter having treated the 
veteran over the course of nearly five years.  In the Board's 
opinion, the evidence supportive of the veteran's claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection for PTSD is warranted. 


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


